Citation Nr: 1020212	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1983 to September 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2007 and January 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The April 2007 decision granted the 
Veteran's claim for service connection for migraine headaches 
and assigned an initial 0 percent (noncompensable) disability 
rating retroactively effective from October 1, 2006, the day 
following separation from service.  The initial 0 percent 
rating was confirmed in the subsequent January 2008 RO 
decision.  The Veteran has appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider whether to "stage" the rating to compensate him for 
times since the effective date of his award when the 
disability may have been more severe than at others).  

As support for his claim, the Veteran and his wife testified 
at a hearing at the RO in July 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  


FINDINGS OF FACT

The Veteran's has prostrating, migraine headaches occurring 
on average once a month over the last several months.  But 
the competent and credible evidence of record does not show 
these headaches are very frequent, completely prostrating, 
and prolonged causing severe economic inadaptability.




CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 
percent, though no greater, for the migraine headaches.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.124a, Diagnostic Code 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2006 and August 2007.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The initial letter addressed the requirements for 
establishing his entitlement to service connection, since his 
claim arose in that context, which, as mentioned, was granted 
in the April 2007 decision at issue.  Thus, as his downstream 
claim for a higher initial rating was appealed directly from 
the initial rating assigned following that grant of service 
connection, no further § 5103(a) notice is required.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Rather, once a Notice of 
Disagreement (NOD) has been filed, for example contesting the 
rating assigned for the disability, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 regarding rating decisions and 
SOCs control as to the further communications with the 
Appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  And the RO provided this 
required SOC in January 2008 discussing the reasons and bases 
for not assigning a higher initial rating and citing the 
governing statutes and regulations.

In any event, the October 2006 and August 2007 letters 
discussed the downstream disability rating and effective date 
elements of the claim.  And of equal or even greater 
significance, after providing that Dingess notice, the RO 
readjudicated the claim for a higher initial disability 
rating in the December 2008 SSOC - including considering the 
additional evidence received in response to that notice.  See 
again, Mayfield IV and Prickett, supra.  So even if there was 
a timing defect in the provision of that notice, it was 
rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In support of his claim, the Veteran submitted 
personal statements, statements from his wife and former 
supervisor, and private treatment records.  The Veteran and 
his wife also testified at the July 2009 hearing.  And in 
assisting him with his claim, the RO obtained his service 
treatment records (STRs) and arranged for VA compensation 
examinations in November 2006 and November 2007 to assess the 
severity of his migraine headaches.  The record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, as mentioned, 
the last VA compensation examination of the Veteran's 
service-connected migraine headaches disability was in 
November 2007, so relatively recently.  Consequently, another 
examination to evaluate the severity of this disability is 
not needed because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of this condition.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to an Initial Compensable Rating 
for the Migraine Headaches

The Veteran and his wife testified during the hearing that 
his service-connected migraine headaches deserve a 
compensable rating - preferably the highest possible rating 
of 50 percent.  See July 2009 personal hearing transcript at 
pag 34.  His migraine headaches disability is currently rated 
at 0 percent (noncompensable), retroactively effective from 
October 1, 2006, under Diagnostic Code 8199-8100.  The Board 
agrees this is the most appropriate diagnostic code under 
which to evaluate his disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the granting of service 
connection, the Board finds that some additional discussion 
of the Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Diagnostic Code 8100 provides that a 10 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 50 percent rating is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2009).  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st 
Ed. 2007), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this regard, the Veteran's headaches clearly warrant a 
higher initial 30 percent disability rating under DC 8100.  
He has been repeatedly diagnosed with migraine headaches, as 
shown by recent treatment notes by a private provider, Dr. 
S.D.
At his November 2006 VA general medical examination, the 
Veteran reported the onset of migraine headaches in 1994, and 
that he has had migraine headaches 2 to 3 times a month.  The 
examiner then diagnosed migraine headaches and objectively 
remarked that the disability has "significant effects" on 
the Veteran's occupation, including decreased concentration, 
vision difficulty, and pain.  The examiner also stated the 
Veteran has moderate impairment in multiple activities of 
daily living, such as household chores and driving.  

During a more recent November 2007 VA neurological 
examination, the Veteran reported getting weekly migraine 
headaches and that most attacks are prostrating, lasting 1 to 
2 days.  The examiner again concluded there was 
"significant" occupational impairment from the Veteran's 
migraine headaches.  The examiner added that "[the Veteran] 
cannot do much whenever he has headaches," regarding the 
debilitating effects the migraines have on his usual daily 
activities.

These VA examiners did not make any specific finding on the 
frequency of the alleged prostrating attacks from the 
migraines.  Nonetheless, they both confirm that the Veteran 
has "significant" occupational impairment after he reported 
to them that he has weekly prostrating attacks.  And nowhere 
in these examination reports is there any refutation of these 
lay assertions, suggesting the examiners adopted his reported 
history as credible.  So their medical opinions provide 
competent, highly probative evidence supporting the notion 
that he has migraine headaches with characteristic 
prostrating attacks occurring on average once a month, 
if not even more often, over the last several months.  

Furthermore, the Veteran's employer and lay statements 
reaffirm he has 
long-standing prostrating headache symptoms at least once a 
month, if not far more often.  He testified during his 
hearing that the frequency of his migraines generally ranges 
from two to three times a month, usually lasting for two to 
three days at a time, and that they are getting even worse 
and more frequent.  See the transcript of his hearing 
testimony at page 22.  He says, when they occur, he must lie 
on his bed in a dark room to relieve them.  In addition, he 
alleges they are accompanied by nausea, numbness and 
swelling.  The Board concedes that, since laypersons can 
easily observe the act of prostration within their five 
senses, this is probative (i.e., competent and credible) 
evidence in support of the claim.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 
C.F.R. § 3.159(a)(2).  So, in the absence of contravening 
medical findings, his reports of regular prostrating attacks 
are both competent and credible evidence in support of his 
claim.  Id.  

The combination of medical and lay evidence clearly 
demonstrates migraine headaches with characteristic 
prostrating attacks occurring on average at least once a 
month over the last several months.  As such, especially 
resolving all reasonable doubt in his favor, the Board finds 
the Veteran's headaches are of sufficient frequency and 
severity to warrant a higher initial rating of 30 percent for 
the entire period of the appeal - i.e., retroactively 
effective from the date of service connection.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On the other hand, the Veteran has failed to establish that 
his headaches are sufficiently frequent and severe to warrant 
an even higher 50 percent initial rating, especially inasmuch 
as he admittedly has not been unemployed on account of them 
to suggest severe economic inadaptability.  Rather, he 
testified during his July 2009 hearing that he became 
unemployed as a maintenance worker as a result of a civilian 
workplace injury to his legs in 2007 or thereabouts.  See 
personal hearing transcript at pages 6-8.  Moreover, although 
the VA examiners confirmed "significant" occupational 
impairment from his migraine headaches, they did not go so 
far as to say or suggests this level of occupational 
impairment is tantamount to a preclusion of his ability to 
obtain or engage in substantially gainful employment.  To 
reiterate, although his headache attacks are relatively 
frequent and prostrating in nature, there is simply no 
competent and credible evidence indicating they are so 
frequent and prolonged as to cause severe economic 
inadaptability.  The overall disability picture is not 
commensurate with the criteria for the next higher rating of 
50 percent under Diagnostic Code 8100.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are mere examples of conditions 
that warrant a particular rating and are only used as a guide 
to help differentiate between the different evaluation 
levels); 38 C.F.R. § 4.1.

As the preponderance of the evidence is against assigning an 
initial rating higher than 30 percent for the headaches, the 
"benefit-of-the-doubt" rule is not applicable to this 
additional component of the claim, and the Board therefore 
must deny an initial rating higher than 30 percent.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  The Board cannot "stage" this 
rating since the headaches have never been more than 30-
percent disabling at any time since the effective date of 
service connection.  Fenderson, 12 Vet. App at 125-26.  



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's migraine headaches disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his now higher 30 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  There is no objective evidence that his migraines 
are so severe as to preclude any substantially gainful 
employment.  Indeed, he testified during his hearing that he 
was no longer able to work in maintenance due to a post-
service, civilian work-related injury to his legs, as opposed 
to on account of his service-connected migraine headaches.  
See personal hearing transcript at pages 6-7.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).



ORDER

A higher 30 percent initial rating is granted for the 
migraine headaches, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


